Citation Nr: 0103974	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-21 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of an injury of the right hand with a fracture of the little 
finger, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to the veteran's 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from October 1970 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's right hand disability is manifested by some 
pain on use, decreased grip strength, and full range of 
motion.

3.  The veteran is currently service-connected for two 
disabilities:  the residuals of a injury to the right hand 
with fracture of the little finger, rated as 10 percent 
disabling; and ganglion of the right wrist, noncompensably 
rated.

4.  The veteran is not unemployable solely because of his 
service-connected right upper extremity conditions. 


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to this claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of an injury of the right hand with 
fracture of the little finger have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Code 5309 (2000).

4.  The criteria for a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities have not been met.  38 C.F.R. § 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In February 1999, the veteran filed a claim seeking 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  The RO accepted this form as a claim for 
increase in his service-connected right little finger 
disability.  The veteran contends, through his counsel, that 
his right little finger disability should be rated 100 
percent disabling and that it prevents him from obtaining and 
maintaining gainful employment.  

The veteran has two service-connected disabilities.  
Residuals of fracture of the right little finger are rated 10 
percent disabling, and a ganglion of the right wrist is 
evaluated as noncompensable.  When the veteran filed the 
current claim, his VA medical records through 1995 were 
already of record in the claims file.  These show that, in 
June 1994, the veteran complained of pain and stiffness in 
the right hand.  X-rays from two years before were reported 
as negative.  On examination, it was stated that the hand 
showed no atrophy commensurate with the weakness the veteran 
demonstrated.  The diagnosis was possible ulnar-median 
neuropathy, rule out carpal tunnel syndrome.  In July 1994, 
the veteran complained of muscle spasms in the right hand.  
Physical evaluation was negative.

In support of his claim for unemployability, the veteran 
reported that his last full-time employment was in September 
1993.  He reported that he was unable to work because of his 
hand disability and his "service-connected schizophrenia."  
[Service connection for schizophrenia was denied in October 
1995, and the veteran did not appeal.]  The veteran further 
stated that he could not work due to his hand and the actions 
of his fellow employees.  He listed one year of college 
education on the form but reported no training in any trades.

VA contacted the veteran's last employer, who reported that 
the veteran worked as a landscape laborer from July to 
October 1998.  The employer reported that the veteran was not 
absent from work due to any disability, and that he quit, or 
abandoned, the job.

The veteran's VA medical treatment records were obtained.  
These records showed treatment for a psychiatric 
condition/symptoms in 1996 and 1997.  The records did not 
show treatment for his right hand disability.

A VA medical examination of the hand was accomplished in May 
1999.  The veteran complained of pain, weakness, swelling, 
stiffness, locking, instability, and abnormal motions in the 
little finger.  He reported that symptoms occurred daily and 
were excruciating.  The veteran said that he took medications 
for pain relief.  He said he was unable to use his right 
hand.  

The examiner noted that the veteran could brush his teeth, 
dress himself, shower, cook, vacuum, walk, drive a car, shop, 
take out trash, climb stairs, and garden.  The veteran was 
right handed.  He could form a perfect fist, but he could not 
grip firmly.  He could tie shoelaces, fasten buttons, pick up 
a piece of paper and tear it, and pick up a pen and grasp it 
with difficulty.  There were no bone inflammations, 
deformities, or osteomyelitis of the right hand.  Range of 
motion of the little finger was within normal limits.  There 
was a 1 cm. surgical scar on the finger.  The scar was healed 
and not complicated.  There was no swelling, redness, or 
heat.  Neurological examination of the little finger showed 
motor functions to be normal.  Power was normal, as was 
sensitivity.  The veteran could grasp, push, pull, twist, 
probe, write, touch, and express.  The examiner found that 
while the veteran had sustained an injury to the right hand, 
specifically the little finger, the veteran was not suffering 
from any residuals.


II.  Analysis

A.  Duty to Assist

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him/her with that claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this instance, since the veteran has requested 
an increased evaluation for his right little finger 
disability, it is the duty of the VA to provide the veteran a 
medical examination in order to determine whether his right 
hand condition has become more disabling.  VA must also 
obtain any and all government medical treatment records that 
are relevant to the claim.  The applicant does have the 
burden of informing VA that such medical treatment records 
exist and the location thereof.  This duty extends to private 
medical records or other records of which VA has notice and 
for which the veteran provides appropriate releases.

VA has associated the veteran's VA treatment records with the 
file.  The veteran has undergone a medical examination of the 
hand at VA expense.  The veteran has not provided notice of 
any relevant private treatment records.  The veteran's 
attorney did request that VA verify all employment of the 
veteran through the Social Security Administration.  However, 
as the name and address of the last employer was provided by 
the veteran, and that employer has responded to the request 
for information, there has been no showing of a need to 
contact SSA merely to verify all previous employment.  The 
veteran has not claimed to be in receipt of, or even to have 
filed application for, Social Security disability benefits.  

The veteran has been provided appropriate notice of the 
pertinent laws and regulations, and he has been given the 
opportunity to provide additional information in support of 
his claim.  VA has no further duty to assist the veteran in 
the development of facts pertinent to this claim, and the 
Board may decide the claim based on the evidence before it.

B.  Increased Evaluation

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id; 38 C.F.R. 
§§ 4.1, 4.2 (2000).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. § 4.10 (2000).

The veteran's right hand disability has been rated in 
accordance with the rating criteria found at 38 C.F.R Part 4, 
Diagnostic Code 5309, which sets forth criteria for 
evaluating injuries to intrinsic muscles of the hand.  This 
provision applies to the intrinsic muscles that supplement 
the function of the forearm muscles in delicate manipulative 
movements.  The intrinsic muscles include the thenar 
eminence; short flexor, opponens, abductor and adductor of 
thumb; hypothenar eminence; short flexor, opponens and 
abductor of little finger; 4 lumbricales; 4 dorsal and 3 
palmar interossei.  A note to the criteria states: 

The hand is so compact a structure that 
isolated muscle injuries are rare, being 
nearly always complicated with injuries 
of bones, joints, tendons, etc.  Rate on 
limitation of motion, minimum 10 percent.

Thus, in order to evaluate the veteran's right little finger 
disability, the Board must look at the appropriate limitation 
of motion codes.  There is no evidence of any ankylosis of 
the finger, and, therefore, provisions governing such 
condition are inapplicable.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (2000).

The veteran does complain of pain on motion, and his grip 
strength has decreased.  He has complained of fatigability of 
the right hand.  However, the objective medical evidence does 
not support the veteran's complaints.  His function is 
normal, in spite of his complaints of pain, and he has not 
sought medical care or treatment for his right little finger 
for many years. The veteran has complained of pain.  The 
veteran's range of motion of the hand, wrist, and fingers 
have all been found to be within normal limits.  As there is 
no limitation of motion, the 10 percent minimum evaluation is 
sufficient to compensate for any such limitation that may 
occur on flare-ups or with use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Consideration has been given to rating under other criteria 
by analogy, but even that avenue does not warrant a rating in 
excess of the current 10 percent.  With essentially full 
range of motion, the Board cannot reasonably apply criteria 
which contemplate ankylosis.  In other words, while 
recognizing the loss of grip strength and the veteran's 
complaints of pain, the Board must conclude that his overall 
right little finger disability, including pain, warrants no 
more than a 10 percent rating.

In seeking a schedular rating of 100 percent, appellant's 
counsel seeks a higher rating than could be applied under the 
rating schedule even for amputation of the major little 
finger, which would warrant no more than 20 percent at most.  
See Diagnostic Code 5156.  Indeed, loss of use of the entire 
major hand warrants a maximum schedular evaluation of 70 
percent.  See Diagnostic Code 5125.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2000).  In this case, there is no evidence that the right 
little finger disability has in any way interfered with 
employment in a way not contemplated under the schedule, or 
resulted in frequent hospitalizations.  It has not resulted 
even in frequent medical treatment.  In short, the rating 
assigned for the service-connected disability at issue fully 
compensates the veteran for the loss in earning capacity 
attributable solely to that disability, and there is no basis 
for referral for extraschedular consideration.


C.  Total Rating - Unemployability

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Disabilities of both lower extremities, including the 
bilateral factor, are considered to be one disability for the 
above purposes.  38 C.F.R. § 4.16(a) (2000).

The veteran has two service-connected disabilities.  The 
first is the residuals of an injury to the right hand with 
fracture of the little finger, rated as 10 percent disabling.  
The other is a noncompensable evaluation for a ganglion of 
the right wrist.  In applying the combined ratings table (38 
C.F.R. § 4.25 (2000)), his total combined evaluation is 10, 
and, when a veteran has two or more service-connected 
disabilities, the total must be at least 70 percent in order 
to apply 38 C.F.R. § 4.16(a) (2000).  In other words, the 
veteran does not meet the basic qualifications under the 
guidelines given at 38 C.F.R. § 4.16(a) (2000).

If the veteran does not meet the above percentage standards 
for a total rating, and is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disability(ies), that veteran shall be rated 
totally disabled.  In arriving at such a conclusion, the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue, will be considered.  Such 
cases are to be referred to the Director, Compensation and 
Pension Service, for extra-schedular consideration.  See 38 
C.F.R. § 4.16(b) (2000).

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  There is no evidence that 
the veteran is unable to follow a substantially gainful 
occupation by reason of service connected disabilities.

In this case, there are no medical records that attribute the 
veteran's claimed inability to work to his service-connected 
disabilities.  On the veteran's most recent VA medical 
examination, the examiner found no residuals of the right 
little finger fracture.  The veteran was able to grasp, push, 
pull, twist, probe, write, touch, and express.  No limitation 
of function or activity at all was attributed to his service-
connected right hand.

There is simply no evidence at all, other than the veteran's 
assertions, that his unemployment is attributable to his 
right hand disability.  The veteran's assertions are not 
plausible for several reasons.  First, the veteran reported 
on examination that he was unable to use his right hand at 
all.  Clearly, on examination, this statement was shown to be 
incorrect.  Second, the veteran's last employer reported that 
the veteran abandoned his job.  He was not unable to do it.  
No disability of his right hand interfered with his 
employment.  Third, the veteran's right hand does not cause 
him to seek medical treatment on a regular or frequent basis.  
There is no indication that the appellant is in receipt of 
Social Security disability benefits because of his right 
hand.  There is no evidence that he has been denied 
employment because of his right hand.

The veteran's medical records do reflect that he has other 
conditions that are not service-connected.  These conditions 
are not for consideration when addressing whether the veteran 
is unemployable solely because of service-connected 
disability.

A total rating based on individual unemployability for VA 
compensation purposes requires that the veteran be 
unemployable solely because of service-connected disorders.  
The overwhelming weight of the evidence is that, while the 
veteran may not be working, his unemployment status is not 
even primarily attributed to his service connected 
disabilities.  The disability ratings assigned to the veteran 
compensate him for the average impairment of earning 
capacity.  There is no credible evidence that his lack of 
employment is due entirely, or even primarily, to his 
service-connected conditions.  The preponderance of the 
evidence is against the claim, and the benefit of the doubt 
is not for application.  See Veterans Claims Adjudication Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107). 



ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of an injury of the right hand with a fracture 
of the little finger is denied.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

